IN THE COURT OF CRIMINAL APPEALS
                      OF TEXAS
                                  NO. WR-83,634-01


                   EX PARTE JAMES PAUL WEAN, JR., Applicant


             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
           CAUSE NO. 13-DCR-063722 IN THE 400TH DISTRICT COURT
                        FROM FORT BEND COUNTY


      Y EARY, J., filed a dissenting opinion.

                              DISSENTING OPINION

      I dissent for the reasons stated in my dissenting opinion in Ex parte Fournier, 473
S.W.3d 789 (Tex. Crim. App. 2015).




FILED: JANUARY 25, 2017
DO NOT PUBLISH